On January 27, 2010, the defendant was sentenced for violation of the *45conditions of a suspended sentence as follows: Count I: A commitment to the Department of Corrections for a term of four (4) years, for the offense of Burglary, a felony; and Count II: A commitment to the Department of Corrections for a term of four (4) years, for the offense of Theft, a felony. Counts I and II shall run concurrently with each other. The Court recommends the Defendant receive treatment in a Community Pre-Release Center or residential treatment center.
On May 6,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
It is the recommendation of the Sentence Review Division that the Department of Corrections review their classification of the defendant to give preference to the District Court’s intention that the Defendant be placed in an appropriate program, facility, or state correctional institution, with the recommendation that the defendant receive treatment in a community PreRelease center or residential treatment center unless there exists a paramount reason for a prison classification.
Done in open Court this 6th day of May, 2010.
DATED this 26th day of May, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.